          Case 1:19-mc-00401-AT Document 23-1 Filed 10/15/19 Page 1 of 4




                     EXHIBIT A




Alston & Bird LLP
        Case 1:19-mc-00401-AT Document 23-1 Filed 10/15/19 Page 2 of 4




                             RAMŪNAS AUDZEVIČIUS
                             Partner, Attorney at Law
                             ramunas.audzevicius@motieka.com
                             +370 699 37553
                             LinkedIn




EDUCATION
Oxford MBA (ongoing)
Harvard Business School, PLDA
Queen Mary University of London, LL.M. in International Dispute Resolution
IALS, University of London, M.A. in Taxation
King’s College London, M.A. in EU Law
Moscow School of Social and Economic Sciences, LL.M.
Vilnius University Business School, Diploma in Business Administration
Vilnius University, Diploma in Law


CAREER
2003–present – Partner, Head of Dispute Resolution Practice at Motieka & Audzevičius
1998–2002 – Lawyer, team leader at K. Motieka law office
1996–1998 – Lawyer at Lithuanian daily “Respublika”


MEMBERSHIPS
Lithuanian Bar Association
International Bar Association


LANGUAGES
English, Russian, Lithuanian


INTERNATIONAL RECOGNITION
Continuously recognised each year by the leading international law directories Legal 500 and Chambers
& Partners since 2009.
Named among the top 100 strongest in the world in arbitration by the Global Arbitration Review (GAR)
since 2016.


EXPERIENCE
Ramūnas has substantial experience in commercial, regulatory and investment disputes, including
arbitration, litigation, mediation and negotiations.
        Case 1:19-mc-00401-AT Document 23-1 Filed 10/15/19 Page 3 of 4




Ramūnas’ practice involves handling matters before the Court of Justice of European Union, the Supreme
Court of Lithuania, the Supreme Administrative Court of Lithuania, and the Court of Appeal. Ramūnas has
been involved in advising clients in courts of the highest instances in Russia, Ukraine, Belarus,
Azerbaijan, Latvia, and Estonia.
Through many years of experience, Ramūnas is trusted by major Lithuanian and international companies
acting in CEE – Avia Solutions Group, Bosca, ŽIA Valda, flyLAL, Basel, Gazprom, Sberbank, Srbijagas,
G4S Lithuania, ICOR, Limedika, Linas Agro, KG Group, Sodrugestvo Baltija, Vilniaus Prekyba, Lietuvos
dujos, NDX Energija, Lotos Geonafta and many others.
Arbitration and complex litigation occupy a premier position in Ramūnas’ expertise. His practice involves
representing clients under UNCITRAL, ICC, SCC, LCIA, MKAS, GAFTA, FOSFA, CAS, Lithuanian Court
of Arbitration and Vilnius Court of Commercial Arbitration rules. His arbitration experience is recognised
by Global Arbitration Review.


EXPERIENCE HIGHLIGHTS
Represented OAO Gazprom against the Republic of Lithuania in the SCC in a claim worth EUR 1.45
billion regarding alleged manipulation of gas prices for Lithuanian customers and thus requiring
compensation.
Successfully represented one of the largest Serbian energy companies in the recognition and
enforcement proceedings of two ICC Awards: Partial Award on Jurisdiction and the Final Award.
Acted as co-counsel together with Crowell & Moring LLP in an investor-state arbitration representing the
Italian winemaker Luigiterzo Bosca in a dispute against the Republic of Lithuania conducted under the
UNCITRAL Arbitration rules.
Successfully represented the co-authors of the patent before Lithuanian courts in the dispute against the
Polish energy concern.
Represented one of the largest Lithuanian beverage producers and a well-known Lithuanian glass
manufacturing company in a dispute related to the validity of bank transactions and the validity of several
loan agreements and a bond before the Supreme Court of Lithuania.
Successfully represented the bankrupt Lithuanian national air carriage company flyLAL in a procedural
dispute as part of proceedings where the company claimed for damages caused by Air Baltic Corporation
and Riga International Airport.
Successfully represented the operator of Lithuania’s Natural Gas Transmission System before the
Supreme Court of Lithuania in a civil case regarding the obligation to pay a special fee for the Liquefied
Natural Gas Terminal.
Has successfully represented the biggest financial institution of the Russian Federation.
Successfully represented a leading security service provider in a dispute with the National Competition
Council. Three major banks and G4S Lithuania have been fined with one of the largest aggregated fines
in the history of Competition Council’s practice so far. The Lithuanian Supreme Administrative Court
satisfied the appeal of the client.


PUBLICATIONS
Lithuanian jurisdiction chapter for Commercial Arbitration Know-How published by Global Arbitration
Review 2017.
Overview in The Dispute Resolution Review, 9th edition, 2017.
“Role of Lithuanian National Courts in the Arbitral Proceedings” for law journal “Teisė” vol. 102., 2017.
“Problemic aspects of applying res judicata in international arbitration” for the annual arbitration law
journal of Lithuania “Arbitražas. Teorija ir praktika 2016”.


                                                                                                            2
        Case 1:19-mc-00401-AT Document 23-1 Filed 10/15/19 Page 4 of 4




CONFERENCES / SEMINARS
Speaker at Eastern European Dispute Resolution Forum 2019, October 2019.
Speaker at Russian Arbitration Day 2019, March 2019.
Speaker at GAR Live Moscow, March 2019.
Organized and moderated conference “The Prague Rules: New Trend in International Arbitration” in
Vilnius, October 2018.
Speaker at 6th Arbitration School in Ukraine, May 2018.
Speaker at American Bar Association conference in Moscow, December 2017.
Speaker at Minsk Legal Forum 2017, October 2017.
Speaker at the conference Vilnius Arbitration Day 2017, October 2017.
Speaker at Eastern European Dispute Resolution Forum in Belarus, September 2017.
Speaker at 5th Arbitration School in Ukraine, May 2017.
Speaker at seminar “Russian Arbitration Reinvented – The View from the Outside and the Inside”,
September 2016.
Speaker at Energy reForum 2016, June 2016.
Speaker at 4th Arbitration school in Ukraine, May 2016.
Panelist in ICC YAF and YACF event in Helsinki, April 2016.
Speaker at conference “Arbitration Reform. Next Steps?” in Kaliningrad, February 2016.
Speaker at Minsk Legal Forum 2015, October 2015.
Speaker at St. Petersburg International Legal Forum, May 2013.




                                                                                              3
